902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony L.C. MYERS, Plaintiff-Appellant,v.James ANDERS, Fifth Circuit Solicitor, Richland County,individually and in his official capacity;  Frank Powell,Sheriff, Richland County, individually and in his officialcapacity;  David Mark Hoffman, Former Deputy Sheriff,Richland County, individually and in his official capacity;Thomas Patton Adams, Mayor, City of Columbia, individuallyand in his official capacity;  Robert A. Wilbur, Chief ofPolice, City of Columbia, individually and in his officialcapacity;  Bruce V. Seibert, Former Investigator,individually and in his official capacity, Defendants-Appellees.
No. 89-2812.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 22, 1990.Decided April 19, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (C/A No. 89-1347-3-16)
Tony L.C. Myers, appellant pro se.
D.S.C.
AFFIRMED.
Before WIDENER, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Tony L.C. Myers appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Myers v. Anders, C/A No. 89-1347-3-16 (D.S.C. Oct. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also agree that the district court properly ordered a pre-filing injunction, subject to conditions, on Myers' future complaints.   See Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986) (en banc)